NO. 07-04-0438-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                JANUARY 31, 2006
                         ______________________________

                       BRENT LEE CROCKETT, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                NO. 8792; HONORABLE WILLIAM D. SMITH, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is appellant’s pro se motion to dismiss his appeal. It is

signed by appellant. Tex. R. App. P. 42.2(a). No decision of the Court having been

delivered to date, we grant the motion. Accordingly, the appeal is dismissed.
      Also pending is the motion to withdraw filed by Donald F. Schofield, appellant’s

appointed counsel, which motion accompanied counsel’s Anders1 brief. The appeal having

been dismissed, we dismiss counsel’s motion to withdraw as moot.




                                                James T. Campbell
                                                    Justice



Do not publish.




      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                            2